John Hancock Exchange-Traded Fund Trust 601 Congress Street Boston, MA 02210 April 8, 2016 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: John Hancock Exchange-Traded Fund Trust (the “Trust”) File Nos. 333-183173 and 811-22733 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, are exhibits containing interactive data format risk/return summary information. The interactive data files included as exhibits to this filing relate to the funds included in each form of prospectus filed with the Securities and Exchange Commission on March 18, 2016 pursuant to Rule 497(c) (Accession No. 0001133228-16-008361), which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 572-0138. Sincerely, /s/ Ariel Ayanna Ariel Ayanna Assistant Secretary Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
